     Case 6:17-cr-10142-EFM Document 107 Filed 02/27/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS
                        WICHITA DIVISION


UNITED STATES OF AMERICA    )
                            )
   v.                       )               6:17-CR-10142-EFM-1
                            )
BOGDANA ALEXANDROVNA MOBLEY )


  WITNESS LIST (DEFENDANT BOGDANA ALEXANDROVNA MOBLEY)

    1. Kent Buaman

    2. Dan Dester

    3. Karina Duvall

    4. Kara Ennis

    5. Antoni Filipiuk

    6. Brain Goward

    7. Benjamin Green

    8. David Howard

    9. John Jurak

    10. Kurt Kerns

    11. Jeffrey McVay

    12. Kim Parker
         Case 6:17-cr-10142-EFM Document 107 Filed 02/27/19 Page 2 of 3




        13. Addie Perkins

        14. Kari Shorb

        15. Scott Smith

Date:        February 27, 2019

                                           Respectfully submitted,

                                           s/ Craig M. Divine, Esq.
                                           Kan. Bar # 24747
                                           Divine Law Office, LLC
                                           104 W 9th St., Ste. 404
                                           Kansas City, MO 64105
                                           T 816.474.2240
                                           divinelaw@live.com

                                           s/ Murdoch Walker, II, Esq.
                                           Ga. Bar # 163417
                                           Pro Hac Vice
                                           M 843.540.7903
                                           mwalker@lowtherwalker.com

                                           s/ Joshua Sabert Lowther, Esq.
                                           Ga. Bar # 460398
                                           Pro Hac Vice
                                           M 912.596.2935
                                           jlowther@lowtherwalker.com

                                           Lowther | Walker LLC
                                           101 Marietta St., NW, Ste. 3325
                                           Atlanta, GA 30303
                                           T 404.496.4052
                                           http://www.lowtherwalker.com

                                           Attorneys for Defendant
                                           Bogdana Alexandrovna Mobley

                                       2
       Case 6:17-cr-10142-EFM Document 107 Filed 02/27/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on February 27, 2019, I electronically filed the

foregoing WITNESS LIST with the Clerk of the United States District Court for

the District of Kansas by way of the CM/ECF system, which automatically will

serve this document on the attorneys of record for the parties in this case by

electronic mail.

                                            s/ Craig M. Divine, Esq.
                                            Kan. Bar # 24747
                                            Divine Law Office, LLC
                                            104 W 9th St., Ste. 404
                                            Kansas City, MO 64105
                                            T 816.474.2240
                                            divinelaw@live.com




                                        3
